DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 16 December 2021. 
Claims 1, 2, 4, 5, 7, 9, 12, 13, 20, 22, 23, 25, 27, and 28 were amended. Claims 1-30 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS(s)) submitted on 17 September 2021 and 4 March 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency. 

the new global ID”. There is no antecedent basis for the “new” global ID in the claim. The lack of antecedent basis for this term would make the boundaries of the claim unclear to one of ordinary skill in the art, rendering the claim indefinite. Claims 20 and 25 are similarly rejected. 
For the purposes of examination, the limitation will be read as “the global ID”. 

Claim 2 recites “further comprising: inviting the unknown customer to create a new sign-on ID usable to authenticate with any one of the plurality of merchants which utilize the commerce cloud platform”. Note that Claim 1, upon which claim 2 depends, recites “inviting … the unknown customer to participate in a commerce rewards program to redeem the commerce reward points with the plurality of merchants operating on the commerce cloud platform by creating a single sign-on ID keyed to the new global ID.” It would be unclear to one of ordinary skill in the art whether the “new sign-on ID” is different from the “single sign-on ID keyed to the new global ID” of claim 1. As such, one of ordinary skill in the art would not be able to determine whether or not the claims require inviting the customer to create a second sign-on ID. As such, one of ordinary skill in the art would not be able to determine the scope of the claim, rendering the claim indefinite. Claims 21 and 26 are similarly rejected. 
	For the purposes of examination, the limitation will be interpreted as further describing the invitation of the customer to create the sign-on referenced in claim 1, and as such will not be interpreted as requiring inviting the customer to create a second sign-on. 

Claim 8 recites “wherein receiving the validation information from the previously unknown customer increases the validation score”. Note that claim 7, upon which claim 8 depends, recites “receiving validation information from the unknown customer, wherein the unknown customer becomes a previously unknown customer upon receiving the validation information, and creating a validated customer profile for the previously unknown customer; generating a validation score for the validated customer profile” Thus claim 7 indicates that validation information is received, validated, and a score is then generated for the validated customer. The identified limitation of claim 8, by describing the score increasing suggests that the score may have already existed prior to receiving the validated score. One of 

Claim 12 recites “wherein the partial matching of the transaction source information.” There is no antecedent basis for a “partial matching” in the claim. The lack of antecedent basis for this term would make the boundaries of the claim unclear to one of ordinary skill in the art, rendering the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 9, 12, 20-22, 25-27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Michelsen et al. (US 2006/0118611 A1) in view of Balzas et al. (US 9,027,094 B1)

Regarding Claim 1, 20, and 25: Michelsen discloses a method, performed by a system of a host organization, the system having at least a processor and a memory therein (See at least [0058]), wherein the method comprises: 
executing instructions via the processor for operating a commerce cloud platform on behalf of a plurality of merchants, wherein the commerce cloud platform provides at least customer payment processing on behalf of the plurality of merchants (FIG. 1 illustrates an exemplary embodiment of a loyalty system 100. In one embodiment, the loyalty system 100 may operate for a plurality of merchants related by a merchant association. See at least [0021]. Also: FIG. 4 is a flow diagram illustrating an exemplary operation of a loyalty host. The loyalty host may receive 402 transaction information for a transaction initiated by a customer. The transaction information may be received 402 from a POS device, a kiosk, a merchant computer, or other device. The transaction information may include details about the transaction. For example, in a money transfer transaction, the transaction information may include sender information (e.g., name, phone number, address), recipient information (name, phone number, etc.), amount of money to be transferred, and payment information. As another example, for a transaction involving the purchase of goods, the transaction information may include a sale amount, payment information, and optionally details about the goods purchased. See at least [0040]. Examiner’s note: The specification does not define the term “payment processing”, and the broadest reasonable interpretation of the limitation includes any of the activities associated with processing the payment associated with a transaction. Distributing loyalty points responsive to a transaction is an activity associated with processing the payment associated with a transaction. Thus a system, such as Michelsen’s, which provides loyalty point distribution services responsive to a purchase transaction, reads on the identified limitation). 
receiving a second purchase transaction for an unknown customer from a second one of the plurality of merchants, wherein the purchase transaction indicates transaction source information (The loyalty host may receive 402 transaction information for a transaction initiated by a customer. The transaction information may be received 402 from a POS device, a kiosk, a merchant computer, or other device. The transaction information may include details about the transaction. For example, in a money transfer transaction, the transaction information may include sender information (e.g., name, phone number, address), recipient information (name, phone number, etc.), amount of money to be transferred, and payment information. As another example, for a transaction involving the purchase of goods, the transaction information may include a sale amount, payment information, and 
identifying, at the cloud computing platform, an association among the unknown second purchase transaction, and a first purchase transaction from a first one of the plurality of merchants, based on a matching of at least one of a plurality of identifiers associated with the first and second purchase transactions (FIG. 5 is a flow diagram of an exemplary automatic enrollment process that may be initiated by a loyalty host if transaction information does not include a loyalty number. The process may include determining 502 whether the customer was previously assigned a loyalty account number for the loyalty program. In one embodiment, the determination 502 may be made by comparing a customer identifier (e.g., payment account number, phone number, etc.) associated with the transaction information to a plurality of stored customer identifiers associated with assigned loyalty numbers. If a match exists, a determination 502 that the customer was previously enrolled. See at least [0042]. Also: the loyalty system 100 may operate for a plurality of merchants related by a merchant association. Merchants in the merchant association may provide a variety of different types of goods or services to customers. As will be described in further detail below, the merchant association may offer a loyalty program to customers to provide incentives for doing business with merchants in the association. See at least [0021]). 
further associating the unknown customer with a global ID originally associated with the first transaction; further associating the purchase transaction and the transaction source information with the global ID at the commerce platform (If 502 the customer was previously enrolled, the auto enrollment process may be terminated 504. … In some embodiments, a message may be transmitted 506 indicating the points or other rewards the customer forfeited by failing to use his or her loyalty 
 allocating, via a commercial rewards manager, commerce rewards point to the unknown customer via the new global ID based on the first purchase transaction (Loyalty host may also add 518 a number of loyalty points to an account balance associated with the newly created customer loyalty account based on the transaction details and loyalty program terms. See at least [0049]. Examiner’s note: For a “first purchase transaction” Michelsen et al would determine a customer was not already enrolled, at could reach step 518 where points are added to a nearly created account). 
inviting, the unknown customer to participate in a commerce rewards program to redeem the commerce rewards points with the plurality of merchants operating on the commerce cloud platform by creating a single sign-on ID keyed to the global ID (User interface may also be used to obtain 708 additional information about the customer, such as name and address. In some cases, the additional information may be required for the user to receive full or any of the benefits of the loyalty program. The additional information may then be associated with a loyalty account number which was automatically assigned to the customer. See at least [0056] and Fig. 7). 

Michelsen does not appear to disclose identifying an association based on matching of computing identifiers, or prompting the unknown customer associated with the second purchase transaction to confirm they are associated with the first transaction, based on the matching
However, Balzas teaches identifying an association based on matching of computing identifiers; and prompting a customer associated with a second action to confirm they are associated with a first action based on at least a partial matching of the source information associated with the first and second actions by a platform and where an association involves matching the actions based on computing identifiers (As described below with reference to FIG. 3, in some embodiments the user may upload the financial documents using a software application that executes on or that is associated with the electronic 
Michelsen provides a transaction processing system which identifies a user from a prior transaction even when that user has not entered their account information, upon which the claimed invention’s use of computer identifiers to determine a match and prompting a confirmation of a match can be seen as an improvement. However, Balzas demonstrates that the prior art already knew of user 

Regarding Claim 3: Michelsen in view of Balzas makes obvious the above limitations. Additionally, Michelsen discloses prompting the unknown customer to provide validation information to the commerce cloud platform responsive to the unknown customer accepting the invitation to participate in the commerce rewards program (User interface may also be used to obtain 708 additional information about the customer, such as name and address. In some cases, the additional information may be required for the user to receive full or any of the benefits of the loyalty program. The additional information may then be associated with a loyalty account number which was automatically assigned to the customer. See at least [0056] and Fig. 7). 

Regarding Claim 4: Michelsen in view of Balzas makes obvious the above limitations. Additionally, Michelsen discloses wherein prompting the unknown customer to provide validation information includes requesting the unknown customer to provide one or more of: a first and last name; an email address; a cellular telephone number; a biometric fingerprint scan; a biometric retina scan; and wherein the validation information provided by the unknown customer is associated with the unknown customer's global ID as part of new validated customer profile (User interface may also be used to obtain 708 additional information about the customer, such as name and address. In some cases, the additional information may be required for the user to receive full or any of the benefits of the loyalty program. The 

Regarding Claim 9: Michelsen in view of Balzas makes obvious the above limitations. Additionally, Michelsen discloses wherein receiving the second purchase transaction further comprises: creating a second global ID based on the second purchase transaction; allocating commerce rewards points to the unknown customer via the second global ID based on the second purchase transaction; linking the first and the second global IDs based on the unknown customer attesting they are associated with both the first and the second purchase transactions; and combining the commerce rewards points allocated based on the first and second purchase transactions (The loyalty host may receive 402 transaction information for a transaction initiated by a customer. The transaction information may be received 402 from a POS device, a kiosk, a merchant computer, or other device. The transaction information may include details about the transaction. For example, in a money transfer transaction, the transaction information may include sender information (e.g., name, phone number, address), recipient information (name, phone number, etc.), amount of money to be transferred, and payment information. As another example, for a transaction involving the purchase of goods, the transaction information may include a sale amount, payment information, and optionally details about the goods purchased. See at least [0040]. Also:  If the criteria for automatic enrollment are satisfied, the customer may be automatically enrolled in the loyalty program. A new loyalty number may be obtained 510 by the loyalty host (e.g., loyalty host may generate a new number). In some embodiments, the loyalty number may be generated by the loyalty host. A customer identifier or other information may be obtained from the transaction information and associated 512 with the new loyalty number. Alternatively, the customer identifier or portions of the customer identifier may be used as the loyalty number. By way of example, the track data on a debit or credit card, or part of the track data, may be used as the customer loyalty number. See at least [0045]. Also: loyalty host may allow anonymous customers and may therefore enroll the customer.  See at least [0052]. Also: the customer may have been assigned more than one loyalty program account number. For example, more than one account number may have been 

Regarding Claim 12 and 30: Michelsen in view of Balzas makes obvious the above limitations. Additionally, Michelsen discloses wherein the transaction source information is transmitted form the plurality of merchants to the commerce cloud platform (The loyalty host may receive 402 transaction information for a transaction initiated by a customer. The transaction information may be received 402 from a POS device, a kiosk, a merchant computer, or other device. The transaction information may include details about the transaction.  See at least [0040]). As previously noted, Balzas teaches wherein the source information indicated includes one or more of a IP address, a cellular phone Mobile Identification Number (MIN), and a Unique Identifier (UID) of a computer PC or laptop; and wherein the partial matching of the source information associated with the first and second action comprises at least one of IP address, the cellular phone MIN, or the UID of the computer PC or laptop matching for both the first and the second actions (characteristics of the electronic device may be monitored and used to determine an identifier for the electronic device. See at least Column 4, Lines 46-58. Also: Server 212 may compare the first and the second identifiers (operation 232). If the first and the second identifiers match, server 212 may associate the data with the account (operation 234). See at least Column 4, Lines 18-21). The motivation to combine Michelsen and Balzas is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 21 and 26: Michelsen in view of Balzas makes obvious the above limitations. Additionally, Michelsen discloses inviting the unknown customer to create a new single sign-on ID usable to authenticate with any one of the plurality of merchants which utilize the commerce cloud platform (User interface may also be used to obtain 708 additional information about the customer, such as name and address. In some cases, the additional information may be required for the user to receive full or any of the benefits of the loyalty program. The additional information may then be associated with a loyalty account number which was automatically assigned to the customer. See at least [0056] and Fig. 7. Also: the loyalty system 100 may operate for a plurality of merchants related by a merchant 

Regarding Claim 22 and 27: Michelsen in view of Balzas makes obvious the above limitations. Additionally, Michelsen discloses prompting the unknown customer to provide validation information to the commerce cloud platform responsive to the unknown customer accepting the invitation to participate in the commerce rewards program (User interface may also be used to obtain 708 additional information about the customer, such as name and address. In some cases, the additional information may be required for the user to receive full or any of the benefits of the loyalty program. The additional information may then be associated with a loyalty account number which was automatically assigned to the customer. See at least [0056] and Fig. 7) wherein prompting the unknown customer to provide validation information includes requesting the unknown customer to provide one or more of: a first and last name; an email address; a cellular telephone number; a biometric fingerprint scan; a biometric retina scan; and wherein the validation information provided by the unknown customer is associated with the unknown customer's global ID as part of new validated customer profile (User interface may also be used to obtain 708 additional information about the customer, such as name and address. In some cases, the additional information may be required for the user to receive full or any of the benefits of the loyalty program. The additional information may then be associated with a loyalty account number which was automatically assigned to the customer. See at least [0056] and Fig. 7).

Claims 2, 7, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Michelsen et al. (US 2006/0118611 A1) in view of Balzas et al. (US 9,027,094 B1), and further in view of Karantzis (US 2019/0287116 A1). 

Regarding Claim 2: Michelsen in view of Balzas makes obvious the above limitations. Additionally, Michelsen discloses inviting the unknown customer to create a new single sign-on ID usable to authenticate with any one of the plurality of merchants which utilize the commerce cloud platform (User interface may also be used to obtain 708 additional information about the customer, such as name and address. In some cases, the additional information may be required for the user to receive full or any of the benefits of the loyalty program. The additional information may then be associated with a loyalty account number which was automatically assigned to the customer. See at least [0056] and Fig. 7. Also: the loyalty system 100 may operate for a plurality of merchants related by a merchant association. See at least [0021]. Also: a customer identifier may be an account number presented for payment of the transaction (e.g., credit card account, debit card account, checking account), other type of account number, a phone number, or other type of information that may be used to identify a customer. See at least [0034]. Also: If the customer is associated with a previously assigned loyalty number, the loyalty enrollment process may be terminated.  See at least [0008]). Michelsen does not appear to disclose exceeding a threshold probability determined by a machine model. 
	Karantzis teaches determining identifying an entity based on exceeding a threshold probability determined by a machine model (identify the entity if the confidence level meets a confidence threshold. See at least [0023]. Also: In yet another example, each element in the identity profile 404 is associated with a score, such as from 1 to 100 and processor 201 adds the scores of matching elements to determine a confidence level. For example, the IP address is associated with a score of 10 while the MAC address is associated with a score of 20. If historical transactions match only in the IP address the confidence level is 10, if they match only in the MAC address the confidence level is 20 and if they match in both the confidence level is 30. This way, the confidence level indicates a degree of certainty of the identity data representing the entity. A bank account, credit or debit card number, mobile number, government issued identifier including tax file number, social security number, national identity card number, drivers license and passport will all score a higher confidence level compared to the foregoing MAC address, as they have been issued by a 3.sup.rd party, are absolutely unique, an have been issued to a specific person without the ability to be transferred, and if required can be verified by a number of means known to a person skilled in the art. Processor 201 may store the confidence level in association 
	Michelsen and Balzas suggests a transaction processing system which matches users from prior transactions and prompts them to confirm the match, upon which the claimed invention’s exceeding of a threshold can be seen as an improvement. However, Karantzis demonstrates that the prior art already knew of entity matching based on exceeding a threshold of a model. One of ordinary skill in the art could have easily applied the techniques of Karantzis to the system of Michelsen and Balzas. Further, one of ordinary skill in the art would have recognized that such an application of Karantzis would have predictably resulted in an improved system which would not prompt users to confirm low-confidence matches, thus resulting in fewer incorrect matches being confirmed by users. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Michelsen and the teachings of Balzas and Karantzis. 

Regarding Claim 7, 24, and 29: Michelsen in view of Balzas makes obvious the above limitations. As previously noted, Michelsen teaches receiving validation information from the unknown customer, wherein the unknown customer becomes a previously unknown customer pursuant to receiving the validation information, and creating a validated customer profile for the previously unknown customer (User interface may also be used to obtain 708 additional information about the customer, such as name and address. In some cases, the additional information may be required for the user to receive full or any of the benefits of the loyalty program. The additional information may then be associated with a loyalty account number which was automatically assigned to the customer. See at least [0056] and Fig. 7). However, Michelsen does not appear to disclose generating a validation score for the validated customer profile, wherein the validation score indicates a degree of confidence the previously unknown customer has been correctly identified.  
However, Karantzis teaches generating a validation score for the validated customer profile, wherein the validation score indicates a degree of confidence the previously unknown customer has been correctly identified (In yet another example, each element in the identity profile 404 is associated with a 
Michelsen and Balzas suggests a system which allows users to earn reward points to a register account, upon which the claimed invention’s scoring of an account based on the confidence associated with the identity of the account can be seen as an improvement. However, Karantzis demonstrates that the prior art already knew of confidence scoring user profiles. One of ordinary skill in the art could have easily applied the techniques of Karantzis to the system of Michelsen and Balzas. Further, one of ordinary skill in the art would have recognized that such an application of Karantzis would have predictably resulted in an improved system which would allow administrators to easily determine the confidence of the system in the identity associated with a reward account. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Michelsen and the teachings of Balzas and Karantzis.

Claims 5, 6, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Michelsen et al. (US 2006/0118611 A1) in view of Balzas et al. (US 9,027,094 B1), and further in view of Andreina et al. (US 2019/0182047 A1). 

Regarding Claim 5: Michelsen in view of Balzas makes obvious the above limitations. As previously noted, Michelsen teaches wherein the validation information provided by the unknown customer is associated with the unknown customer's global ID as part of new validated customer profile (User interface may also be used to obtain 708 additional information about the customer, such as name and address. In some cases, the additional information may be required for the user to receive full or any of the benefits of the loyalty program. The additional information may then be associated with a loyalty account number which was automatically assigned to the customer. See at least [0056] and Fig. 7). However, Michelsen does not appear to disclose one or more types of third party verifiable information selected from the group comprising: a government issued identification; a medical ID card; a social security number; a passport or where the association is made pending verification.
However, Andreina teaches third party verifiable information selected from the group comprising: a government issued identification; a medical ID card; a social security number; a passport (For example, referring to FIGS. 2 and 3, a user 31 has only two documents or data files, one passport and one job Job1 (i.e., in this case without the other job2). When the user 31 registers to the main blockchain 11, the user 31 provides its public key and the root 21 of the Merkle tree 20 constructed using the passport and the job, as well as any other documents under the unstructured part 23. When a company 35 wants to validate a document, for example the passport of the user 31, the company 35 retrieves the blocks of the passport stored on the different cloud servers. See at least [0119]) and where the association is made pending verification (Once the company 35 has verified a document that has not been verified on the alliance's ledger yet, the company 35 issues a transaction attesting the validation of the document using the hash of the encrypted document. See at least [0084]). 
	Michelsen and Balzas suggests a system which allows a user to register for an account, upon which the claimed invention’s use of third party verifiable information and further waiting to register a user until after verification can be seen as an improvement. However, Andreina demonstrates that the prior art already knew of using third party verifiable information such as passports to confirm a user’s identity, and further that the prior art already knew of waiting until after verification to associate information with a user. One of ordinary skill in the art could have easily applied these techniques to the system of Michelsen and Balzas. Further, one of ordinary skill in the art would have recognized that such an application of 

Regarding Claim 6: Michelsen in view of Balzas and Andreina makes obvious the above limitations. Additionally, Andreina teaches executing instructions via the processor for operating a blockchain interface to a permissioned blockchain within which one or more third party verifiers each operate as participating nodes; operating a participating node on the permissioned blockchain from the host organization; querying the permissioned blockchain for confirmation of validity for one of the government issued identification, the medical ID card, the social security number, or the passport provided as third party verifiable information; and receiving third party validation data indicating the third party verifiable information provided is a match (When a user 31 wants to start a new contract with a company 35, the company 35 requests to the user 31 the documents required for the KYC process. To provide access to these documents, the user 31 modifies the ACL of the cloud services to grant the company 35 a read access. The user 31 then provides a list of URLs so the company 35 can retrieve the documents. … the company 35 can start the verification process. This process first begins with the company 35 searching the alliance's satellite chain 12 to find out whether some of the documents have already been verified or not. If this is the case, the company 35 can then skip the verification process of those documents, as they have already been verified by a trusted company. See at least [0084]. Also: When a company 35 does a full document verification, it can then issue a validation transaction 40 containing all the information needed, as well as the hash of the encrypted document, creating a record that this document has been validated. This transaction 40 is issued on the alliance satellite chain 12. The next time a company 35 in the alliance has to verify the same document, it will detect that the document has already been verified on the alliance satellite chain 12 and will then skip the verification step. See at least [0101]. Also: For example, referring to FIGS. 2 and 3, a user 31 has only two documents or data files, one passport and one job Job1 (i.e., in this case without the other job2). When the user 31 registers to the main blockchain 11, the user 31 provides its public key and the root 21 of the Merkle tree 20 constructed using the passport and the job, as well as any other documents under the unstructured part 23. When a company 

Regarding Claim 23 and 28: Michelsen in view of Balzas makes obvious the above limitations. As previously noted, Michelsen discloses prompting the unknown customer to provide validation information to the commerce cloud platform responsive to the unknown customer accepting the invitation to participate in the commerce rewards program (User interface may also be used to obtain 708 additional information about the customer, such as name and address. In some cases, the additional information third party verifiable information selected from the group comprising: a government issued identification; a medical ID card; a social security number; a passport or where the association is made pending verification. Additionally, Michelsen does not appear to disclose operating a blockchain interface to a permissioned blockchain within which one or more third party verifiers each operate as participating nodes; operating a participating node on the permissioned blockchain from the host organization; querying the permissioned blockchain for confirmation of validity for one of the government issued identification, the medical ID card, the social security number, or the passport provided as third party verifiable information; and receiving third party validation data indicating the third party verifiable information provided is a match
Andreina teaches third party verifiable information selected from the group comprising: a government issued identification; a medical ID card; a social security number; a passport (For example, referring to FIGS. 2 and 3, a user 31 has only two documents or data files, one passport and one job Job1 (i.e., in this case without the other job2). When the user 31 registers to the main blockchain 11, the user 31 provides its public key and the root 21 of the Merkle tree 20 constructed using the passport and the job, as well as any other documents under the unstructured part 23. When a company 35 wants to validate a document, for example the passport of the user 31, the company 35 retrieves the blocks of the passport stored on the different cloud servers. See at least [0119]) and where the association is made pending verification (Once the company 35 has verified a document that has not been verified on the alliance's ledger yet, the company 35 issues a transaction attesting the validation of the document using the hash of the encrypted document. See at least [0084]). 
Additionally, Andreina teaches operating a blockchain interface to a permissioned blockchain within which one or more third party verifiers each operate as participating nodes; operating a participating node on the permissioned blockchain from the host organization; querying the permissioned blockchain for confirmation of validity for one of the government issued identification, the medical ID card, the social security number, or the passport provided as third party verifiable information; and receiving third party validation data indicating the third party verifiable information provided is a match (When a 
Michelsen and Balzas suggest a system which allows a user to register for an account, upon which the claimed invention’s use of third party verifiable information, further waiting to register a user until after verification, and further blockchain based validation can be seen as an improvement. However, Andreina demonstrates that the prior art already knew of using third party verifiable information such as passports to confirm a user’s identity, and further that the prior art already knew of waiting until after verification to associate information with a user, and further knew of such blockchain based validation. One of ordinary skill in the art could have easily applied these techniques to the system of Michelsen and Balzas. Further, one of ordinary skill in the art would have recognized that such an application of Andreina would have predictably resulted in a more secure user account system. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Michelsen and the teaching of Balzas and Andreina. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Michelsen et al. (US 2006/0118611 A1) in view of Balzas et al. (US 9,027,094 B1), and further in view of Karantzis (US 2019/0287116 A1), and further in view of Mondshine (US 2005/0102159 A1).

Regarding Claim 8: Michelsen in view of Balzas and Karantzis makes obvious the above limitations. Additionally, Karantzis teaches wherein receiving the validation information from the previously unknown customer increases the validation score (In yet another example, each element in the identity profile 404 wherein the increased validation score operates as a multiplier for commerce reward points earned by the previously unknown customer.
However, Mondshine teaches where an increased score for the provision of additional information operates as a multiplier for commerce reward points earned by the previously unknown customer (If the subscriber wants an "enhanced record," which translates into a higher level of reward or bonus point multiplier, the YES branch is taken and the system executes step 127 which prompts the subscriber to enter additional information regarding his or her consumer profile. The Marketing Profile Data Table set forth below provides some basic examples of this enhanced compilation of subscriber data. See at least [0098]). 
Michelsen, Balzas, and Karantzis suggest a system which allows users to earn reward points and to a register account and which determines a confidence score for the account, upon which the claimed invention’s use of a score as a multiplier for reward points can be seen as an improvement. However, Mondshine demonstrates that the prior art already knew of using an account score which would increase with the provision of additional user information as a multiplier for providing reward points. One of ordinary skill in the art could have easily applied the techniques of Mondshine to the system of Michelsen, Balzas, and Karantzis. Further, one of ordinary skill in the art would have recognized that such an application of Mondshine would have predictably resulted in an improved system which would encourage users to provide additional information, and thus increase the confidence of the system in the user accounts. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Michelsen and the teachings of Balzas, Karantzis, and Mondshine. 

10 is rejected under 35 U.S.C. 103 as being unpatentable over Michelsen et al. (US 2006/0118611 A1) in view of Balzas et al. (US 9,027,094 B1), and further in view of Braundmeier (US 2020/0027090 A1).

Regarding Claim 10: Michelsen in view of Balzas makes obvious the above limitations. Michelsen does not appear to explicitly disclose wherein the commerce cloud platform provides one or more additional services on behalf of the plurality of merchants, the one or more additional services including any of fraud detection, custom merchant branding, inventory management, and user authentication.
	Braundmeier teaches wherein the commerce cloud platform provides one or more additional services on behalf of the plurality of merchants, the one or more additional services including any of fraud detection, custom merchant branding, inventory management, and user authentication (With continued reference to FIG. 1, the interchange network 16 is generally used to facilitate communication and financial transaction data processing between the parties of the payment network system 10. In addition, however, the interchange network 16 may be configured to offer or provide one or more services 26 (e.g., Product A, Product B, Product C, etc.) to one or more of its clients, which may include the merchants 12, the acquirer 14, the issuer 18, and/or the cardholder 22. The services may be referred to as value-added services 26, for example, in that the services are often provided in addition to the standard interchange network 16 goal of coordinating payment transactions initiated by the cardholders 22. Exemplary services include, for example and without limitation, fraud services (e.g., fraud detection, fraud scoring, etc.), loyalty services (e.g., managing reward points, etc.), account control services (e.g., transaction limits, etc.), authentication services, routing intelligence services, message transformation services (e.g., format and/or standard conversions, etc.), services for applying additional derived data and/or insights to transaction messages, identification of other value added services to be applied, etc. See at least [0031]). 
	Michelsen and Balzas suggests a system which allows users to earn reward points based on received transactional information. Braundmeier teaches the provision of additional value added services to a transaction processing system. Between these references the prior art includes every element claimed, with the sole difference between the claimed invention and the prior art being the lack of actual combination in a single reference. One of ordinary skill in the art could have easily combined . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Michelsen et al. (US 2006/0118611 A1) in view of Balzas et al. (US 9,027,094 B1), and further in view of Toumayan et al. (US 2014/0278894 A1).

Regarding Claim 11: Michelsen in view of Balzas makes obvious the above limitations. Additionally, Michelsen discloses wherein receiving the purchase transaction from the unknown customer includes receiving limited transaction data with the purchase transaction including at least a transaction amount (The transaction information may include details about the transaction. For example, in a money transfer transaction, the transaction information may include sender information (e.g., name, phone number, address), recipient information (name, phone number, etc.), amount of money to be transferred, and payment information. As another example, for a transaction involving the purchase of goods, the transaction information may include a sale amount, payment information, and optionally details about the goods purchased. In cases in which the customer presented his or her loyalty account number during the transaction for crediting of loyalty points and/or discounts, the transaction information may also include the customer loyalty number. See at least [0040]). However, Michelsen does not appear to disclose a transaction date, a transaction ID, and a transaction location for the purchase transaction.
However, Toumayan teaches wherein receiving the purchase transaction from the customer includes receiving limited transaction data with the purchase transaction including at least a transaction date, a transaction ID, a transaction amount, and a transaction location for the purchase transaction (At stage 306, the purchase information, including the purchase price, a merchant identifier, and customer 
Michelsen and Balzas suggests a system which allows users to earn reward points based on received transactional information. Toumayan provides receiving transaction information such as dates, identifiers, and merchant identifiers. Between these references the prior art includes every element claimed, with the sole difference between the claimed invention and the prior art being the lack of actual combination in a single reference. One of ordinary skill in the art could have easily combined Toumayan’s reception of transaction information with Michelsen and Balzas’ purchase reward system through known methods. In such a combination, the elements would all perform the same function as they did separately. And one of ordinary skill in the art would have recognized such a combination as predictably resulting in a reward system which would know when occurred. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Michelsen and the teachings of Balzas and Toumayan.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Michelsen et al. (US 2006/0118611 A1) in view of Balzas et al. (US 9,027,094 B1), and further in view of Safak et al. (US 2019/0385160 A1)

Regarding Claim 13: Michelsen in view of Balzas makes obvious the above limitations. Michelsen does not appear to disclose facilitating, via the commerce cloud platform, a third purchase transaction on behalf of the unknown customer at a brick and mortar physical store via the global ID for the unknown customer; wherein facilitating the third purchase transaction comprises: authenticating the unknown customer at a customer mobile device based on validation information associated with the global ID; displaying a QR code to the customer mobile device to be scanned by a merchant client device of the brick and mortar physical store; wherein the QR code, when scanned by the merchant client device, attests to the validated identity of the unknown customer.
	However, Safak teaches facilitating, via the commerce cloud platform, a purchase transaction on behalf of the customer at a brick and mortar physical store via the global ID for the customer; wherein facilitating the purchase transaction comprises: authenticating the customer at a customer mobile device based on validation information associated with the global ID; displaying a QR code to the customer mobile device to be scanned by a merchant client device of the brick and mortar physical store; wherein the QR code, when scanned by the merchant client device, attests to the validated identity of the customer (If a mobile wallet application is to be enabled, the cardholder may also be requested or prompted to provide a mobile PIN (personal identification number) using the input device 104 or display device 106 (see FIG. 1), or to set Device Level Authentication (DLA) that may include usage of biometrics (for example, a fingerprint if the consumer mobile device includes a fingerprint sensor) for wallet login and/or for the purpose of making a digital payment. See at least [0072]. Also: For example, the consumer utilizes the mobile device 102 to conduct a transaction with the merchant POS 210. In accordance with some embodiments, the consumer 202 uses an input device 104 (See FIG. 1) to select a payment account from, for example, a digital wallet, mobile banking application, online banking website, or SRC supported/accepted merchant web site, to select a CVM model (or to change a default CVM model defined for the transaction), and to choose to "Pay," which may be selected from a menu or User Interface (UI) (not shown) presented on the display screen 106. In embodiments disclosed herein, the consumer has multiple payment options such as to "tap & pay" (pay with NFC), pay with QR code, and the like. If, for example, the consumer selects to pay with QR code, the mobile device generation module (or mobile wallet application/web wallet application/SRC supported website) then generates a QR code which is displayed on the consumer device display screen 106. The merchant then uses a camera component or scanner (not shown) of a merchant POS 210 to scan the consumer generated QR code which is displayed on the display screen 106 of the consumer device 102. The merchant POS 210 then parses the QR code, which contains consumer payment account information. See at least [0058]. Also: an issuer financial institution (FI) can implement a cloud-based payment compliant system, such as Mastercard Cloud-Based Payments (MCBP), to enable secure cloud-based contactless payments and in-app payments (with or without the MDES as a trusted service provider). See at least [0016]. Also: The POS may be a physical device (e.g., an electronic terminal, a cash register, a kiosk, a desktop computer, 
Michelsen and Balzas suggest a system which allows users to earn reward points based on a purchase transaction. Safak provides techniques for QR based purchased transactions. Between these references the prior art includes every element claimed, with the sole difference between the claimed invention and the prior art being the lack of actual combination in a single reference. One of ordinary skill in the art could have easily combined Safak’s QR transaction techniques with Michelsen and Balzas’ purchase reward system through known methods. In such a combination, the elements would all perform the same function as they did separately. And one of ordinary skill in the art would have recognized such a combination as predictably resulting in a reward system would both reward users to completing transactions and also enable users to provide payment information through the display of a QR code. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Michelsen and the teachings of Balzas and Safak. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Michelsen et al. (US 2006/0118611 A1) in view of Balzas et al. (US 9,027,094 B1), and further in view of Barhydt et al. (US 2006/0259361 A1)

Regarding Claim 14: Michelsen in view of Balzas makes obvious the above limitations. Michelsen does not explicitly disclose wherein additional commerce reward points are allocated to the unknown customer based on any one of: opting into marketing emails, opting into email communications, opting into data sharing with marketing affiliates. However, Barhydt teaches wherein additional commerce reward points are allocated to the customer based on any one of: opting into marketing emails, opting into email communications, opting into data sharing with market affiliates (Customers should have the option to OPT-IN to receive various promotional information, either through E-mail or SMS. The customer may be given incentives to sign in for OPT-IN marketing by offering sign up rewards such as tokens or reward points in their MLCS account. See at least [0100]). 


Regarding Claim 15:  Michelsen in view of Balzas makes obvious the above limitations. Michelsen does not explicitly disclose receiving an opt-in from the unknown customer indicating the unknown customer consents to receiving marketing emails and/or marketing notifications from the plurality of merchants or allocating additional commerce reward points to the unknown customer responsive to receiving the opt-in from the unknown customer. However, Barhydt teaches wherein additional commerce reward points are allocated to the customer based on any one of: opting into marketing emails, opting into email communications, opting into data sharing with market affiliates (Customers should have the option to OPT-IN to receive various promotional information, either through E-mail or SMS. The customer may be given incentives to sign in for OPT-IN marketing by offering sign up rewards such as tokens or reward points in their MLCS account. See at least [0100]). 
	Michelsen and Balzas suggest a system which allows users to earn reward points based on received transactional information. Barhydt provides techniques for allowing users to earn reward points based on opting into marketing emails. Between these references the prior art includes every element claimed, with the sole difference between the claimed invention and the prior art being the lack of actual combination in a single reference. One of ordinary skill in the art could have easily combined Barhydt’s . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Michelsen et al. (US 2006/0118611 A1) in view of Balzas et al. (US 9,027,094 B1), and further in view of Andreina et al. (US 2019/0182047 A1) and Birch (US 2009/0037949 A1). 

Regarding Claim 16: Michelsen in view of Balzas makes obvious the above limitations. Additionally, Michelsen discloses receiving validation information from the previously unknown customer (User interface may also be used to obtain 708 additional information about the customer, such as name and address. In some cases, the additional information may be required for the user to receive full or any of the benefits of the loyalty program. The additional information may then be associated with a loyalty account number which was automatically assigned to the customer. See at least [0056] and Fig. 7). Michelsen does not appear to disclose determining a known customer by verifying the validation information received for the unknown customer. Further, Michelsen does not explicitly disclose pushing a recommendation notification to a display at a client device associated with the previously unknown customer responsive to the previously unknown customer accepting the invitation to participate in the commerce rewards program; and wherein the recommendation notification promotes a product or service from any one of the plurality of merchants selected based at least in part on the previously unknown customer’s verified validation information.
Andreina teaches determining a known customer by verifying the validation information received for the unknown customer (When a user 31 wants to start a new contract with a company 35, the company 35 requests to the user 31 the documents required for the KYC process. To provide access to 
	Birch teaches pushing a recommendation notification to a display at a client device associated with the customer wherein the product recommendation notification promotes a product selected based at least in part on the customer’s verified validation information (the placement of a targeted advertisement based upon the identity of a user of an electronic device. See at least [0019]. Also: Once the user's identity is confirmed, or, stated another way, the user of the electronic device is confirmed to have previously enrolled with the centralized management system, an advertisement selection module 223 determines if any targeted advertisements on the storage medium are linked to that user. If a targeted advertisement is linked to the current user of the electronic device, then the advertisement selection module 223 may then notify the switching module 214 and the opportunity detection module 226 of a targeted advertisement that needs placement. See at least [0082]. Also: In regards to the cellular phone 416, the targeted advertisements may be rendered to the user 412 at anytime on a display of the phone 416. See at least [0129]). 
Michelsen and Balzas suggests a system which allows a user to register for an account, upon which the claimed invention’s verification of user information can be seen as an improvement. However, Andreina demonstrates that the prior art already knew of using verifying user provided information to confirm a user’s identity. One of ordinary skill in the art could have easily applied these techniques to the system of Michelsen and Balzas. Further, one of ordinary skill in the art would have recognized that such an application of Andreina would have predictably resulted in a more secure user account system. As such, the application of Andreina would have been obvious to one of ordinary skill in the art before the 
Michelsen, Balzas, and Andreina suggest a system implementing a reward program leading users to register with the system, upon which the claimed invention’s targeting of users with content based on the registration can be seen as an improvement. However, Birch demonstrates that the prior art already knew of providing content to user devices targeted to user identifies. One of ordinary skill in the art could have easily applied the techniques of Birch to the system of Michelsen, Balzas, and Andreina by providing targeted content after the user registers with the system. One of ordinary skill in the art would have recognized that such an application of Birch would have predictably resulted in an improved system which could generate value through the provision of targeted content to users. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Michelsen and the teachings of Balzas, Andreina, and Birch. 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Michelsen et al. (US 2006/0118611 A1) in view of Balzas et al. (US 9,027,094 B1), and further in view of Lawbaugh et al. (US 2019/0370866 A1).

Regarding Claim 17: Michelsen in view of Balzas makes obvious the above limitations. Michelsen does not explicitly disclose operating a blockchain interface to a permissioned blockchain within which the plurality of merchants each operate as participating nodes; receiving an opt-in from the previously unknown customer indicating the previously unknown customer consents to receiving marketing emails and/or marketing notifications from the plurality of merchants; and writing an opt-in consent record for the previously unknown customer into the permissioned blockchain, wherein the plurality of merchants have access to the opt-in consent record via the permissioned blockchain.
	However, Lawbaugh teaches operating a blockchain interface to a permissioned blockchain within which a plurality of entities operate as participating nodes, receiving an opt-in from the customer indicating the customer consents to receiving marketing emails and/or marketing notifications from the plurality of merchants; and writing an opt-in consent record for the previously unknown customer into the permissioned blockchain, wherein the entities have access to the opt-in consent record via the permissioned blockchain (The system may receive and store user-defined grants to the private blockchain in association with the user identifier. In particular, the user-defined access grants may be stored in the private blockchain in association with a user's wallet address. See at least [0007]. Also: In some instances, the handler may also determine whether the user has granted permission to deliver the specific type of ad to the user. If the user has granted access to the user's data and specific permissions for the ad type requested has been granted, the handler may add that user to a list of recipients that should receive the advertisement. See at least [0017]. Also: A handler may consult the private blockchain and the linking database to determine whether any of the anonymous identifiers specified by the request is linked to a user that has authorized use of their profiling data. For these users, the system may store a link between the user identifier and the anonymous identifier (e.g., a device identifier). See at least [0017]. Also: The private blockchain 10 may include one or more nodes that are connected to one another using one or more connection protocols, including a peer-to-peer connection protocol. The particular number of, configuration of, and connections between the nodes may vary. The private blockchain 10 may include a private distributed ledger that each node may store. The computer system 110 may restrict access to the private blockchain 10, securing its privacy. See at least [0044]). 
Michelsen and Balzas suggest a system which allows users to earn reward points from merchants, upon which the claimed invention’s incorporation of a merchant based permissioned blockchain managing user permissions to receive advertising can be seen as an improvement. However, Lawbaugh demonstrates that the prior art already knew of permissioned blockchains used to manage user permissions to receive advertising. One of ordinary skill in the art could have easily applied the techniques of Lawbaugh to the system of Michelsen and Balzas by having the system merchants operate the permissioned blockchain of Lawbaugh. Additionally, one of ordinary skill in the art would have recognized that such an application of Lawbaugh would have predictably resulted in an improved system which could provide advertisements to users while not discouraging users from utilizing the system due to a lack of trust (Lawbaugh, [0002]). As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Michelsen and the teachings of Balzas and Lawbaugh. 

Regarding Claim 18: Michelsen in view of Balzas and Lawbaugh makes obvious the above limitations. Additionally, Lawbaugh teaches wherein one or more of the entities reference the opt-in consent record stored within the blockchain and issue a marketing email and/or a push notification recommendation advertising products and services for one or more of the plurality of merchants and wherein the respective entity update a customer opt-in consent log stored within the permissioned blockchain indicating at least, (i) any merchant sending the marketing email and/or the push notification recommendation based on the opt-in consent record and (ii) to whom the marketing email and/or the push notification recommendation was sent based on the opt-in consent record (In some instances, the handler may also determine whether the user has granted permission to deliver the specific type of ad to the user. If the user has granted access to the user's data and specific permissions for the ad type requested has been granted, the handler may add that user to a list of recipients that should receive the advertisement. See at least [0017]. Also: an appropriate handler may add that user to be a recipient of the specified advertisement through the specified channel. The handler may cause the advertisement to be transmitted through the specified channel to the targeted recipient. See at least [0019]. Also: Whether the ad delivery service 52 transmitted the ad through a specific channel or the ad queue, the blockchain processor 50 may generate a transaction that includes a payload that specifies that the advertisement was transmitted to and/or interacted by the user. For example, the payload may indicate that a user associated with the anonymous identifier was provided with an advertisement. Furthermore, the blockchain processor 50 may cause appropriate debits from the advertiser, credits to any delivery platform, and any rewards for the user to be provided. These transactions may be self-executed according to a predefined smart contract and recorded on a public distributed ledger. In this manner, the advertiser can verify that the advertisement was delivered, open consult the fee provided to any delivery platform, and also verify rewards provided to the user. Other relevant stakeholders may similarly verify the transactions as well. See at least [0097]. Also: Some or all of the advertisement information and/or publisher information may be written to the public blockchain, thereby creating an immutable record of the information. In this way, advertisement information and publisher information may not be tampered with. See at least [0032]). The motivation to 

Regarding Claim 19: Michelsen in view of Balzas and Lawbaugh makes obvious the above limitations. Additionally, Lawbaugh teaches receiving a consent revocation from the customer indicating the customer revokes their prior consent to receiving marketing emails and/or marketing notifications from the plurality of merchants or revokes their prior consent to receiving marketing emails and/or marketing notifications from a specified subset of the plurality of merchants; and writing a consent revocation record for the customer into the permissioned blockchain, wherein the entities have access to the consent revocation record via the permissioned blockchain (If the permission is revoked by the user, the link may be deleted, thereby erasing the linkage between the user identifier and the device identifier. In some instances, a grant may be revoked by writing a new entry in the private blockchain, and the existence of this revocation will cause any links to anonymized profiling data records to be ignored. See at least [0010]. Also: For example, the data grant manager 32 may receive a request to revoke a grant. Such revocations may affect future and previous grants to use profiling data. The revocation request may be to revoke a general grant (such as a previous grant to email the user). In this case, the grant will be removed. If written to the private blockchain 10, for example, a new block may be written that revokes any previous grant. See at least [0067]). The motivation to combine Michelsen, Balzas, and Lawbaugh is the same as explained under claim 17 above, and is incorporated herein.

Response to Arguments
Applicant’s Argument Regarding 112(a) Rejections of claims 1-30: Applicants have amended claim 1 to clarify. 
Examiner’s Response: Applicant's amendments filed 16 December 2021 have been fully considered, and they resolve the identified issue. The rejections under 112(a) are withdrawn. 

Applicant’s Argument Regarding 112(b) Rejections of claims 1, 20, and 25: The amendments as presented herein overcome the rejection. 
Examiner’s Response: Applicant's amendments filed 16 December 2021 have been fully considered, and they resolve the rejections regarding claims 1, 20, and 25. Therefore the rejections of 1, 20, 25 are withdrawn. 

Applicant’s Argument Regarding 103 Rejections of claims 1-30: 
Nowhere does Balzas describe “identifying … an association among the unknown customer, the second purchase transaction, and a first purchase transaction.” Balzas does not prompt the user to confirm “an association between the first and second purchase transactions” at all. 
Applicants present further clarification here that the global identifier is associated with the relevant previous transaction after the unknown customer is prompted and confirms that they are the “same customer” that made those purchases.
Examiner’s Response: Applicant's arguments filed 16 December 2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here the present rejection is based on a combination of the features of both Michelsen and Balzas. 
Examiner notes that the examiner does not see this feature in the present claim language. For example, the current claims state “associating, pursuant to the unknown customer’s confirmation of the association between the first and second purchase transactions, the unknown customer with a global ID originally associated with the first transaction.” This limitation appears to the examiner to expressly state that the global identifier was associated with the first transaction (e.g., “previous transaction”) prior to the confirmation of an association, which appears contrary to applicant’s assertion that the association is after the unknown customer is prompted. 



Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 of the prior office action dated 16 September 2021. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-03-23